UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 28, 2013 Date of Report (date of earliest event reported) EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2.): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR §230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR §240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR §240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR §240.13e-(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (e)On May 28, 2013, East West Bancorp, Inc. (the “Company”) held its 2013 Annual Meeting of Stockholders (the “Annual Meeting”). The following are the voting results of each matter submitted to the Company’s stockholders at the Annual Meeting. The proposals below are described in detail in the Proxy Statement. At the Annual Meeting, all eleven nominees for director were elected to the Company’s Board of Directors and the Company’s stockholders approved the proposal to ratify the appointment of KPMG, LLP as the Company’s independent registered public accounting firm for 2013. The advisory vote regarding the Company’s executive compensation as set forth in the Proxy Statement was not approved. 1. Election of the following eleven nominees to the Company’s Board of Directors: Votes Cast For Withheld Votes Abstained Broker Non-Votes Iris S. Chan N/A Rudolph I. Estrada N/A Julia S. Gouw N/A Paul H. Irving N/A Andrew S. Kane N/A Tak-Chuen Clarence Kwan N/A John Lee N/A Herman Y. Li N/A Jack C. Liu N/A Dominic Ng N/A Keith W. Renken N/A 2. Ratification of the appointment of KPMG, LLP, as the Company’s independent registered public accounting firm for its fiscal year ending December 31, 2013. Votes Cast For Votes Against Votes Abstained Broker Non-Votes 0 3. In a non-binding advisory vote regarding compensation as disclosed in the 2013 Proxy Statement, the votes are as follows: Votes Cast For Votes Against Votes Abstained Broker Non-Votes 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 31, 2013 EAST WEST BANCORP, INC. By:/s/ Douglas P. Krause Douglas P. Krause, Esq., Executive Vice President and General Counsel 2
